Citation Nr: 9902387	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in November 1995 and August 1996 by the 
Boston, Massachusetts Regional Office (RO).

The Board calls to the attention of the RO a September 1994 
claim for service connection for tinnitus.  It is referred to 
the RO for action deemed appropriate.


FINDINGS OF FACT

1.  A November 1972 RO decision denied service connection for 
an acquired psychiatric disability; the veteran was notified 
thereof and did not file an appeal.

2.  The last final denial of the claim was a June 1991 rating 
decision which found that new and material evidence had not 
been received to reopen the claim for service connection for 
a nervous condition; the veteran was notified thereof and did 
not file an appeal.  

3.  Evidence received since the June 1991 RO decision is not 
probative of the issue at hand as to whether the current 
condition is related to military service, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim and thus, does not serve to 
reopen the veterans claim for service connection for an 
acquired psychiatric disability.

4.  A December 1996 audiological examination shows that the 
veteran has Level I hearing loss in the right ear, manifested 
by an average pure tone decibel loss of 27 with 94 percent 
discrimination ability.  In the left ear the veteran has 
Level I hearing loss, manifested by an average pure tone 
decibel loss of 34 with 94 percent discrimination ability.

5.  The numeric designations of I for the veteran's right and 
left ear hearing impairment, respectively, are commensurate 
with a noncompensable disability evaluation.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted, the 
claim for service connection for a nervous condition is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.10, 4.85, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show the veteran 
complained of ear trouble and pain after exposure to noise 
following machine gun firing.  An audiogram showed bilateral 
high frequency sensorineural hearing loss and a profile was 
assigned.  At his separation examination in March 1972 a 
diagnosis of high frequency hearing loss was made.  Service 
medical records are negative for complaints, treatment or 
diagnosis of a nervous condition.  A June 1992 VA outpatient 
treatment note reflects a diagnosis of schizophrenia.  A 
post-service psychiatric examination in September 1972 
revealed diagnoses of explosive personality disorder and drug 
dependence.  The September 1972 examination report reflects 
that the examiner was aware of the June 1992 diagnosis of 
schizophrenia.  A subsequent 1974 VA hospital summary shows a 
diagnosis of schizophrenia.  

The veterans claim for service connection was denied by the 
RO in November 1972 on the basis that an explosive 
personality disorder, is considered a constitutional or 
developmental abnormality and not a disability under the law.  
The veteran was notified of this decision in December 1972 
and did not appeal.  In a February 1975 rating decision, the 
November 1972 rating was amended to include the denial of 
service connection for schizophrenia.  

The last final denial of the claim was a June 1991 rating 
decision.  Evidence considered by the RO in June 1991 
included VA medical records dated from October 1973 to May 
1991.  Of particular significance are a VA outpatient 
treatment record dated in October 1973 which shows a 
diagnosis of psychosis unspecified and a February 1974 report 
which shows a diagnosis of explosive personality.  A VA 
hospital summary dated in October 1974 shows a diagnosis of 
schizophrenia.  The remaining records show multiple 
psychiatric hospitalizations of the veteran for 
schizophrenia., multiple substance abuse and depression.  

Since the time of the last final decision the veteran has 
submitted medical evidence in the form of duplicate service 
and post-service medical records and new medical records 
dated from 1991 to 1997.  The relevant records from this time 
period show continued psychiatric treatment of the veteran.

A VA audiological report dated in June 1994, shows pure tone 
thresholds in the right ear were 10, 10, 30, and 50 decibels 
at 1000, 2000, 3000 and 4000 hertz.  Speech audiometry 
revealed speech recognition ability of 92 percent.  In the 
left ear, pure tone thresholds were 15, 20, 30, and 40 
decibels at 1000, 2000, 3000 and 4000 hertz.  Speech 
recognition was 94 percent in the left ear.  The examiner 
summarized the findings for the right ear as hearing within 
normal limits up to 2000 hertz with a mild to moderate 
sensorineural high frequency hearing loss from 3000 hertz to 
8000 hertz.  There was normal compliance of the tympanic 
membrane.  The acoustic reflex activity was present at 
expected levels and there was absent reflex 


decay.  Speech reception was within normal limits with a 
normal word recognition score.  The left ear hearing was 
within normal limits up to 2000 hertz with a mild to moderate 
sensorineural high frequency loss between 2000 hertz and 6000 
hertz  and a normal threshold at 8000 hertz.  There was 
normal compliance of the tympanic membrane with a normal 
acoustic reflex activity.  The reflex decay was within normal 
limits.  The speech reception was normal with a normal word 
recognition score.  

Based on these examination results, in September 1994, the RO 
granted service connection for the veterans bilateral 
hearing loss and assigned a noncompensable evaluation.  

A subsequent VA audiological report dated in October 1995, 
shows pure tone thresholds in the right ear were 10, 10, 35, 
and 55 decibels at 1000, 2000, 3000 and 4000 hertz.  Speech 
audiometry revealed speech recognition ability of 88 percent.  
In the left ear, pure tone thresholds were 15, 20, 35, and 45 
decibels at the same frequencies and speech recognition was 
88 percent in the left ear. 

The veteran presented testimony at a RO hearing in December 
1996.  He testified that following service he was not treated 
for a personality disorder but instead was treated for 
schizophrenia at the VA in Puerto Rico.  He testified that he 
currently receives treatment from the Boston VA Medical 
Center once a month and was given medication with no 
improvement.  The veteran also testified that he has received 
Social Security benefits for the last 20 years due to 
schizophrenia and that he receives nonservice-connected 
pension benefits due to schizophrenia.  

Additional evidence of record includes VA outpatient 
treatment records dated from November 1994 to March 1996 
which show continued psychiatric treatment of the veteran. 

A subsequent VA audiological report dated in December 1996, 
shows pure tone thresholds in the right ear were 10, 10, 15, 
40, and 45 decibels with an average loss 


of 27 decibels.  Speech audiometry revealed speech 
recognition ability of 94 
percent.  In the left ear, pure tone thresholds were 40, 25, 
25, 35, and 50 decibels with an average loss of 34 decibels.  
Speech recognition was 94 percent in the left ear.  The 
veteran had right ear intermittent tinnitus and buzzing 
tinnitus in the left ear that occurred 2 to 3 times a week.  
The diagnosis was deafness of the right ear, sensorineural 
high tone, and deafness of the left ear, mixed type.  

A VA outpatient treatment record dated in May 1997 shows 
evaluation and treatment for paranoid schizophrenia, alcohol 
dependence and major depression.


I. New and Material Evidence

Analysis.  In June 1991 the RO continued the prior denial of 
service connection for an acquired psychiatric disability on 
the basis that new and material evidence had not been 
submitted to reopen the claim.  As the veteran did not appeal 
that decision, it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (Federal Circuit) (eliminating the United States Court 
of Veterans Appeals-imposed requirement that the evidence in 
question, when considered along with all of the evidence of 
record, both new and old, be of sufficient probative value to 
change the outcome of the case).  Section 3.156 only requires 
that the evidence in question, by itself, or when considered 
in conjunction with the evidence already of record, be of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim.  Thus, this is the 


standard that must be employed by the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

The RO has not based its denial of the veterans claim on the 
language held invalid by the Federal Circuit in Hodge v. 
West.  Although cited in the September 1996 Statement of the 
Case, the RO, in the August 1996 rating decision found that 
the additional evidence was cumulative and, essentially, not 
new.  The April 1997 decision of the hearing officer found 
that the additional evidence was cumulative, confirming 
information already known when the claim was previously 
denied.  Thus, the veteran is not prejudiced by the Boards 
consideration of the Federal Circuit decision.  

The Court has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).

The additional evidence submitted by the appellant subsequent 
to June 1991 includes various copies of documents already of 
record at that time.  These included copies of the veterans 
service medical records and post service VA medical records.  
Since this additional evidence duplicates that already of 
record at the time of the June 1991 rating decision, it is 
not "new" evidence within the meaning of 38 C.F.R. § 3.156(a) 
and cannot form the basis for "new and material evidence" 
required to reopen the claim.

The additional evidence of record also includes various 
documents which describe only the veterans current 
psychiatric symptomatology and do not discuss the origin of 
the current psychiatric diagnosis.  To the extent this 
evidence shows only the veterans continuing current 
psychiatric symptomatology, these documents essentially 
duplicate evidence already of record at the time of the June 
1991 rating decision and do not contain information which 
contradicts the diagnostic conclusions upon which the prior 
decision was based.  To the extent that the 


evidence is considered new, it is not material evidence since 
it does not link any current nervous condition to military 
service.  Cox v. Brown, 5 Vet.App. 95 (1993). 

The veterans hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested nervous 
condition was incurred during his period of active service.  
[L]ay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Also such opinions, alone, without corroboration 
by competent medical records, are not sufficient to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In light 
of the fact that the RO has already considered such 
contentions, it is apparent that the veterans hearing 
testimony does not constitute new and material evidence.  
While his hearing testimony is considered credible insofar as 
he testified concerning his observable symptoms and belief 
concerning his claim, it does not provide new and material 
evidence to reopen the claim.


II. Increased Rating

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment 


accurately.  Methods are standardized so that the performance 
of each person can be compared to a standard of normal 
hearing, and ratings are assigned based on that standard.  
The assigned evaluation is determined by mechanically 
applying the rating criteria to a certified test result.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Evaluations for hearing loss are determined by using the 
results of controlled speech discrimination testing and the 
results of the pure tone audiometry testing, and applying 
them to a table (38 C.F.R. § 4.87, Table VI) of numeric 
designation of hearing impairment.  The resulting numeric 
designations, ranging from I to XI, are then applied to Table 
VII of 38 C.F.R. § 4.87 to determine the percentage 
evaluation to be assigned for hearing loss.  38 C.F.R. § 4.85 
(1998).

In this case, the veteran's bilateral hearing loss was most 
recently determined during a VA audiological examination 
conducted in December 1996.  The average pure tone decibel 
loss in his right ear was 27, while speech recognition was 94 
percent.  These findings correspond to a numerical 
designation of I in Table VI, supra.  Meanwhile, the 
veteran's corresponding average pure tone decibel loss for 
his left ear was 34 with speech recognition of 94 percent; 
this corresponds to a numerical designation of I in Table VI, 
supra.  When the numerical designations of I for the right 
and left ears respectively are applied to Table VII, supra, 
they equate to a noncompensable disability evaluation.  
Although the October 1995 VA examination audiometric test 
results are slightly worse and equate to Level II hearing in 
each ear, a noncompensable evaluation would nevertheless be 
warranted, under Code 6100.  While the veterans contentions, 
testimony and sincere belief in the merits of his claim are 
recognized, his disability is evaluated on the objective 
findings demonstrated during audiological examination.  As 
disclosed above, the findings on the most recent examination 
did not reveal an increase in his hearing loss which would 
support the assignment of a compensable.  A basis for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) has not been presented.




ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for an 
acquired psychiatric disability is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
